Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 recites limitations that include, inter alia, a distribution system comprising:
a plurality of locomotives;
a plurality of intermodal carriers,
wherein each of the intermodal carriers is coupled to one of the plurality of locomotives, and
wherein each of the intermodal carriers comprises:
a compartment;
a plurality of items within the compartment;
an aerial vehicle disposed within the compartment; and
receive an order for a delivery of a first item to a location;
determine that the first item is one of the plurality of items within the compartment of a first intermodal carrier,
transmit, to the first intermodal carrier, an instruction to cause the first item to be delivered to the location; and
in response to receiving the instruction, the first intermodal carrier is configured to:
cause at least the first item to be loaded onto a first aerial vehicle disposed within the compartment of the first intermodal carrier;
cause the first aerial vehicle to depart from the first intermodal carrier; and

cause the first aerial vehicle to execute the delivery of at least the first item to the location.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 4 recites limitations that include a method comprising:
loading a first plurality of items into a first intermodal carrier at a fulfillment center;
loading a first aerial vehicle into the first intermodal carrier at the fulfillment center;
placing the first intermodal carrier onto a well car;
coupling the first well car to a first locomotive;
causing, by the first locomotive, the first well car to travel on a first set of rails;
receiving a first order for a delivery of at least a first item to a first location by at least one computer server;
determining that the first item is one of the first plurality of items by the at least one computer server;
loading at least the first item onto the first aerial vehicle within the first intermodal carrier;
causing the first aerial vehicle to depart from the first intermodal carrier; and
causing the first aerial vehicle to execute the delivery of at least the first item to the first location.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 17 recites limitations that include, inter alia, a distribution system comprising:
a locomotive;
a well car coupled to the locomotive;
an intermodal carrier placed on the well car,
wherein the intermodal carrier comprises a compartment having a plurality of items within the compartment;
a launch system within the compartment,
wherein the launch system is configured to launch at least one aerial vehicle from the intermodal carrier, and
an engagement system within the compartment, wherein the engagement system is configured to load at least one item into an aerial vehicle,
wherein the engagement system comprises at least one robotic arm;
an onboard computer system in communication with at least the launch system, the engagement system and the motorized component,
wherein the onboard computer system is provided on one of the locomotive or the intermodal carrier, and
wherein the onboard computer system is also in communication with at least one external computer system not within the compartment over one or more networks.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm ET Monday through Thursday, and 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        April 25, 2022